

115 S1643 IS: Ensuring Integrity in the IRS Workforce Act of 2017
U.S. Senate
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1643IN THE SENATE OF THE UNITED STATESJuly 27, 2017Mr. Burr (for himself, Mr. Isakson, Mr. Heller, Mr. Roberts, and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to prohibit the Commissioner of the Internal Revenue
			 Service from rehiring any employee of the Internal Revenue Service who was
			 involuntarily separated from service for misconduct.
	
 1.Short titleThis Act may be cited as the Ensuring Integrity in the IRS Workforce Act of 2017. 2.Prohibition on rehiring former IRS employees who were involuntarily separated for misconduct (a)In generalSection 7804 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (d)Prohibition on rehiring employees involuntarily separatedThe Commissioner may not employ any individual previously employed by the Commissioner who was removed for misconduct under this subchapter or chapter 43 or chapter 75 of title 5, United States Code, or whose employment was terminated under section 1203 of the Internal Revenue Service Restructuring and Reform Act of 1998 (26 U.S.C. 7804 note)..
			(b)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendment made by subsection (a) shall apply with respect to any employee removed from employment before, on, or after the date of the enactment of this Act.
 (2)ExceptionThe amendment made by subsection (a) shall not apply to any employee who is employed by the Internal Revenue Service as of the date of the enactment of this Act with respect to any removal for misconduct which occurred before such date.
				